Exhibit 10.1 CREDIT AGREEMENT dated as of February27, 2007 among PACIFIC ETHANOL HOLDING CO. LLC, PACIFIC ETHANOL MADERA LLC, PACIFIC ETHANOL COLUMBIA, LLC, PACIFIC ETHANOL STOCKTON, LLC, PACIFIC ETHANOL IMPERIAL, LLC, and PACIFIC ETHANOL MAGIC VALLEY, LLC, as Borrowers, PACIFIC ETHANOL HOLDING CO. LLC, as Borrowers' Agent, THE LENDERS REFERRED TO HEREIN, WESTLB AG, NEW YORK BRANCH, as Administrative Agent for the Lenders, WESTLB AG, NEW YORK BRANCH, as Collateral Agent for the Senior Secured Parties, UNION BANK OF CALIFORNIA, N.A., as Accounts Bank, WESTLB AG, NEW YORK BRANCH, as Lead Arranger and Sole Bookrunner, MIZUHO CORPORATE BANK, LTD., as Lead Arranger and Co-Syndication Agent, CIT SECURITIES LLC, as Lead Arranger and Co-Syndication Agent, COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW YORK BRANCH, as Lead Arranger and Co-Documentation Agent, and BANCO SANTANDER CENTRAL HISPANO S.A, NEW YORK BRANCH, as Lead Arranger and Co-Documentation Agent TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INTERPRETATION 2 Section 1.01 Defined Terms 2 Section 1.02 Principles of Interpretation 2 Section 1.03 UCC Terms 3 Section 1.04 Accounting and Financial Determinations 3 Section 1.05 Joint and Several 3 ARTICLE II COMMITMENTS AND BORROWING 4 Section 2.01 Construction Loans 4 Section 2.02 Term Loans 7 Section 2.03 Working Capital Loans 8 Section 2.04 Letters of Credit 8 Section 2.05 Notice of Fundings 10 Section 2.06 Funding of Loans 11 Section 2.07 Evidence of Indebtedness 13 Section 2.08 Termination or Reduction of Commitments 14 Section 2.09 Tranche Reallocation 15 Section 2.10 Additional Greenfield Plant 16 ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES 16 Section 3.01 Repayment of Construction Loan Fundings 16 Section 3.02 Repayment of Term Loan Fundings 16 Section 3.03 Repayment of Working Capital Loan Fundings 17 Section 3.04 Interest Payment Dates 17 Section 3.05 Interest Rates 17 Section 3.06 Default Interest Rate 18 Section 3.07 Interest Rate Determination 19 Section 3.08 Computation of Interest and Fees 19 Section 3.09 Optional Prepayment 19 Section 3.10 Mandatory Prepayment 21 Section 3.11 Time and Place of Payments 23 Section 3.12 Fundings and Payments Generally 23 Section 3.13 Fees 24 Section 3.14 Pro Rata Treatment 24 Section 3.15 Sharing of Payments 25 Section 3.16 Termination of Interest Rate Protection Agreement in Connection with Any Prepayment 26 ii ARTICLE IV EURODOLLAR RATE AND TAX PROVISIONS 26 Section 4.01 Eurodollar Rate Lending Unlawful 26 Section 4.02 Inability to Determine Eurodollar Rates 27 Section 4.03 Increased Eurodollar Loan Costs 27 Section 4.04 Obligation to Mitigate 28 Section 4.05 Funding Losses 28 Section 4.06 Increased Capital Costs 29 Section 4.07 Taxes 29 ARTICLE V REPRESENTATIONS AND WARRANTIES 31 Section 5.01 Organization; Power and Compliance with Law 31 Section 5.02 Due Authorization; Non-Contravention 31 Section 5.03 Governmental Approvals 32 Section 5.04 Investment Company Act 34 Section 5.05 Validity of Financing Documents 34 Section 5.06 Financial Information 34 Section 5.07 No Material Adverse Effect 34 Section 5.08 Project Compliance 34 Section 5.09 Litigation 35 Section 5.10 Sole Purpose Nature; Business 35 Section 5.11 Contracts 35 Section 5.12 Collateral 37 Section 5.13 Ownership of Properties 39 Section 5.14 Taxes 40 Section 5.15 Patents, Trademarks, Etc 40 Section 5.16 ERISA Plans 40 Section 5.17 Property Rights, Utilities, Supplies Etc 40 Section 5.18 No Defaults 41 Section 5.19 Environmental Warranties 41 Section 5.20 RegulationsT, U and X 42 Section 5.21 Accuracy of Information 42 Section 5.22 Indebtedness 43 Section 5.23 Separateness 44 Section 5.24 Required LLC Provisions 44 Section 5.25 Subsidiaries 45 Section 5.26 Foreign Assets Control Regulations, Etc 45 Section 5.27 Employment Matters 45 Section 5.28 Solvency 46 Section 5.29 Legal Name and Place of Business 46 Section 5.30 No Brokers 46 Section 5.31 Insurance 46 Section 5.32 Accounts 47 iii ARTICLE VI CONDITIONS PRECEDENT 47 Section 6.01 Conditions to Closing 47 Section 6.02 Conditions to Madera Funding 54 Section 6.03 Conditions to Boardman Funding 57 Section 6.04 Conditions to First Funding for Each Greenfield Plant 60 Section 6.05 Conditions to All Greenfield Plant Construction Loan Fundings 67 Section 6.06 Conditions to Greenfield Plant Top-Up Funding 69 Section 6.07 Conditions to Term Loan Funding 70 Section 6.08 Conditions to All Fundings 71 ARTICLE VII COVENANTS 73 Section 7.01 Affirmative Covenants 73 Section 7.02 Negative Covenants 82 Section 7.03 Reporting Requirements 92 Section 7.04 Release of Borrower 97 ARTICLE VIII PROJECT ACCOUNTS 98 Section 8.01 Establishment of Project Accounts 98 Section 8.02 Deposits into and Withdrawals from Project Accounts 100 Section 8.03 Escrow Account 102 Section 8.04 Construction Holding Account 102 Section 8.05 Stockton Construction Account 103 Section 8.06 Brawley Construction Account 105 Section 8.07 Burley Construction Account 106 Section 8.08 Revenue Account 108 Section 8.09 Operating Account 113 Section 8.10 Maintenance Capital Expense Account 114 Section 8.11 Working Capital Reserve Account 114 Section 8.12 Debt Service Reserve Account 116 Section 8.13 Prepayment Holding Account 118 Section 8.14 Insurance and Condemnation Proceeds Accounts 118 Section 8.15 Extraordinary Proceeds Account 120 Section 8.16 Warranty Accounts 122 Section 8.17 Representations, Warranties and Covenants of Accounts Bank 122 Section 8.18 Project Accounts 124 Section 8.19 Project Accounts as Deposit Account 125 Section 8.20 Duties of Accounts Bank 126 Section 8.21 Subordination 126 Section 8.22 Borrower Acknowledgments 127 Section 8.23 Agreement to Hold In Trust 127 Section 8.24 Interest and Investments 127 Section 8.25 Accounts Bank Information 128 Section 8.26 Notices of Suspension of Accounts 129 iv ARTICLE IX DEFAULT AND ENFORCEMENT 130 Section 9.01 Events of Default 130 Section 9.02 Action Upon Bankruptcy 137 Section 9.03 Action Upon Other Event of Default 137 Section 9.04 Application of Proceeds 138 ARTICLE X THE AGENTS 139 Section 10.01 Appointment and Authority 139 Section 10.02 Rights as a Lender or Interest Rate Protection Provider 141 Section 10.03 Exculpatory Provisions 141 Section 10.04 Reliance by Agents 142 Section 10.05 Delegation of Duties 142 Section 10.06 Resignation or Removal of Agent 142 Section 10.07 No Amendment to Duties of Agent Without Consent 143 Section 10.08 Non-Reliance on Agent and Other Lenders 144 Section 10.09 No Lead Arranger, Syndication Agent, Bookrunner Duties 144 Section 10.10 Collateral Agent MayFile Proofs of Claim 144 Section 10.11 Collateral Matters 145 Section 10.12 Copies 145 ARTICLE XI MISCELLANEOUS PROVISIONS 146 Section 11.01 Amendments, Etc 146 Section 11.02 Applicable Law; Jurisdiction; Etc 147 Section 11.03 Assignments 149 Section 11.04 Benefits of Agreement 152 Section 11.05 Borrowers' Agent 153 Section 11.06 Consultants 153 Section 11.07 Costs and Expenses 153 Section 11.08 Counterparts; Effectiveness 154 Section 11.09 Indemnification by the Borrowers 154 Section 11.10 Interest Rate Limitation 155 Section 11.11 No Waiver; Cumulative Remedies 155 Section 11.12 Notices and Other Communications 155 Section 11.13 Patriot Act Notice 159 Section 11.14 Payments Set Aside 159 Section 11.15 Right of Setoff 159 Section 11.16 Severability 159 Section 11.17 Survival 160 Section 11.18 Treatment of Certain Information; Confidentiality 160 Section 11.19 Waiver of Consequential Damages, Etc 161 Section 11.20 Waiver of Litigation Payments 161 v SCHEDULES Schedule 1.01(a) – Commitments Schedule 2.08(e) – Buy Down Calculation Schedule2.09 Tranche Reallocation Eligible Lenders and Commitments Schedule 5.11 – Contracts Part A - First Funding Contracts Part B - Deferred Contracts Schedule 5.12 – UCC Filing Offices Schedule 5.13(a) - Site Descriptions Schedule 5.19(d)(iii) - Underground Storage Tanks Schedule 5.23 – Separateness Provisions Schedule 5.29 – Legal Names and Places of Business Schedule 5.30 - Broker Fees Schedule 6.01(g)(i) - Existing Liens Schedule 6.01(q) - Drawdown Schedules Schedule 6.02(e)(i) – Acceptable Project Parties Schedule 6.02(e)(iv) – Project Party Consents Schedule 7.01(h) – Insurance Schedule 7.01(k)-A - Performance Guarantee Schedule 7.01(k)-B - Approved Performance Test Protocols Schedule 7.02(f) - Storage Facilities Schedule 7.02(t) – Construction Budgets Schedule 8.08(c)(xiii) – Target Balance Amount Schedule 11.12 – Notice Information EXHIBITS Exhibit A – Defined Terms Exhibit 2.04 – Issuance Request Exhibit 2.05-A – Form of Working Capital Funding Notice Exhibit 2.05-B – Form of Construction Funding Notice Exhibit 2.07 – Form of Note Exhibit2.09 - Form of Tranche Conversion Notice Exhibit 3.05 – Form of Interest Period Notice Exhibit 4.07 – Form of Non-U.S. Lender Statement Exhibit 6.01(k) – Form of Insurance Consultant's Certificate Exhibit 6.01(v) – Financial Model Exhibit 6.02(a) – Form of Commercial Operation Date Certificate Exhibit 6.02(g) - Form of Title Endorsement Exhibit 6.04(g)-A- Form of Deed of Trust Exhibit 6.04(g)-B - Form of Pledge Agreement Exhibit 6.04(g)-C -Form of Security Agreement Exhibit 6.05(c) – Form of Independent Engineer's Certificate Exhibit 7.01(y) – Form of Final Completion Certificate Exhibit 7.02(i) – Form of Blocked Account Agreement Exhibit 7.02(s) – Form of Restricted Payment Certificate Exhibit 7.03(g) – Form of Monthly Progress Report vi Exhibit 7.03(n) – Form of Borrowing Base Certificate Exhibit 7.03(p) – Form of Operating Statement Exhibit 8.04 – Form of Construction Holding Withdrawal Certificate Exhibit 8.05 – Form of Construction Withdrawal Certificate Exhibit 8.08-A – Form of Revenue Account Withdrawal Certificate (Before Conversion Date) Exhibit 8.08-B – Form of Revenue Account Withdrawal Certificate (After Conversion Date) Exhibit 8.09 – Form of Operating Account Withdrawal Certificate Exhibit 8.11 – Form of Working Capital Transfer Certificate Exhibit 8.12 – Form of Debt Service Reserve Letter of Credit Exhibit 8.14 – Form of Insurance and Condemnation Proceeds Request Certificate Exhibit 8.15 – Form of Extraordinary Proceeds Release Notice Exhibit 8.16 – Form of Warranty Proceeds Request Certificate Exhibit 11.03 – Form of Lender Assignment Agreement vii This CREDIT AGREEMENT (this "Agreement"), dated as of February27, 2007, is by and among Pacific Ethanol Holding Co. LLC, a Delaware limited liability company ("Pacific Holding"), Pacific Ethanol Madera LLC, a Delaware limited liability company ("Madera"), Pacific Ethanol Columbia, LLC, a Delaware limited liability company ("Boardman"), Pacific Ethanol Stockton, LLC, a Delaware limited liability company ("Stockton"), Pacific Ethanol Imperial, LLC, a Delaware limited liability company ("Brawley") and Pacific Ethanol Magic Valley, LLC, a Delaware limited liability company ("Burley" and, together with Pacific Holding, Madera, Boardman, Stockton, and Brawley, the "Borrowers"), Pacific Holding, as Borrowers' Agent, each of the Lenders from time to time party hereto, WESTLB AG, NEW YORK BRANCH, as administrative agent for the Lenders, WESTLB AG, NEW YORK BRANCH as collateral agent for the Senior Secured Parties, UNION BANK OF CALIFORNIA, N.A., as accounts bank, WESTLB AG, NEW YORK BRANCH, as lead arranger and sole bookrunner, MIZUHO CORPORATE BANK, LTD., as lead arranger and co-syndication agent, CIT CAPITAL SECURITIES LLC as lead arranger and co-syndication agent, COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW YORK BRANCH, as lead arranger and co-documentation agent, and BANCO SANTANDER CENTRAL HISPANO S.A, NEW YORK BRANCH, as lead arranger and co-documentation agent. RECITALS WHEREAS, the Borrowers have requested that the Lenders establish a credit facility the proceeds of which are to be used to (a) finance the ownership and operation of two (2)denatured ethanol production facilities located in or near Madera, California and Boardman, Oregon, each of which is expected to produce approximately forty (40)million gallons-per-year, and the ownership, development, engineering, construction, testing and operation of three (3)denatured ethanol production facilities to be located in or near Stockton, California, Brawley, California and Burley, Idaho, each with a design basis capacity of approximately fifty (50)million gallons-per-year, (b) fund certain reserves and (c) pay certain fees and expenses associated with this Agreement and the Loans, in each case as further described herein; and WHEREAS, the Lenders are willing to make such credit facility available to the Borrowers upon and subject to the terms and conditions hereinafter set forth; NOW, THEREFORE, the parties hereto agree as follows: ARTICLE I DEFINITIONS AND INTERPRETATION Section 1.01Defined Terms.Capitalized terms used in this Agreement, including its preamble and recitals, shall, except as otherwise defined herein or where the context otherwise requires, have the meanings provided in ExhibitA. Section 1.02Principles of Interpretation.(a)Unless otherwise defined or the context otherwise requires, terms for which meanings are provided in this Agreement shall have the same meanings when used in each Financing Document, notice and other communication delivered from time to time in connection with any Financing Document. (b)Unless the context requires otherwise, any reference in this Agreement to any Transaction Document shall mean such Transaction Document and all schedules, exhibits and attachments thereto. (c)All the agreements, contracts or documents defined or referred to herein shall mean such agreements, contracts or documents as the same may from time to time be supplemented or amended or the terms thereof waived or modified to the extent permitted by, and in accordance with, the terms thereof and this Agreement, and shall disregard any supplement, amendment or waiver made in breach of this Agreement. (d)Any reference in any Financing Document relating to a Default or an Event of Default that has occurred and is continuing (or words of similar effect) shall be understood to mean that (i)in the case of a Default only, such Default has not been cured or remedied, or has not been waived by the Required Lenders, before becoming an Event of Default and (ii)in the case of an Event of Default, such Event of Default has not been cured or remedied or has not been waived by the Required Lenders. (e)The term "knowledge" in relation to the Borrowers, and any other similar expressions, shall mean knowledge of each of the Borrowers after due inquiry. (f)Defined terms in this Agreement shall include in the singular number the plural and in the plural number the singular. (g)The words "herein," "hereof" and "hereunder" and words of similar import when used in this Agreement shall, unless otherwise expressly specified, refer to this Agreement as a whole and not to any particular provision of this Agreement and all references to Articles, Sections, Exhibitsand Schedules shall be references to Articles, Sections, Exhibitsand Schedules of this Agreement, unless otherwise specified. 2 (h)The words "include," "includes" and "including" are not limiting. (i)The word "or" is not exclusive. (j)Any reference to any Person shall include its permitted successors and permitted assigns in the capacity indicated, and in the case of any Governmental Authority, any Person succeeding to its functions and capacities. Section
